 GENERAL TIRE & RUBBER CO.227General Tire&Rubber CompanyandBernice Hill.Case 25-CA-3883April 30, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND KENNEDYOn January27, 1971,TrialExaminer Joseph I.Nachman issued his Decision in the above-entitled pro-ceeding,finding that Respondent had engaged in cer-tain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmativeaction,as set forth in the attached Trial Examiner'sDecision.Thereafter,the General Counsel and Re-spondent filed exceptions to the Decision and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed.The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer'sDecision,the exceptions and briefs,and theentire record in the case,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that RespondentGeneral Tire & Rubber Company, Marion, Indiana, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder, as modified herein.2'Respondent contends that the Trial Examiner prejudiced its case byallegedly erroneously excluding certain evidence and acting as an advocatefor the Charging PartyWe have carefully examined the record and aresatisfied that the Trial Examiner was concerned only with his duty underSection 102 35 of the Board's Rules andRegulations"to inquire fully intothe factsto regulate the course of the hearingto call, examine, andcross-examine witnesses and to introduce into the record documentary orother evidence"We see nothing in this record to prove that his conductof the hearing was based upon a bias and prejudice in favor of the ChargingParty andagainstRespondent Moreover, we note that the Trial Examinerin his decision reversed his ruling excluding Respondent's evidence and dulyconsidered the evidence in reaching his decisionWe therefore find that hisinitial exclusionary ruling was nonprejudicialRespondent also excepts to certain of the Trial Examiner's credibilityresolutions. It is the Board's established policy, however, not to overrule aTrial Examiner's credibility findings unless, as is not the case here, thepreponderance of all the relevant evidence convinces us that they are incor-rectStandard Dry Wall Products, inc.,91 NLRB 544, enfd 188 F 2d 362(CA 3)3 In view of our adoption of the Trial Examiner's Decision, we find it190 NLRB No. 44unnecessary to pass upon the question as to whether the Trial Examiner atthe hearing erroneously precluded General Counsel from proving that therewas no economic justification for Hill's discharge and erred after the hearingin receiving Respondent's rejected evidence without affording GeneralCounsel an opportunity to attack such evidence and to introduce coun-teracting evidence.In addition, no backpay shall be computed for the period during the strike,or any portion thereof, when Respondent did not require Hill's full-timeservices exclusively as an office clerical employee.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This proceedingtried before me at Marion, Indiana, on November 23,' withthe General Counsel and Respondent represented by counsel,involves a complaint2 pursuant to Section 10(b) of the Na-tional Labor Relations Act, as amended (herein the Act)which alleges that by interrogation of employees regardingtheir union sympathies and desires, and by threats of dis-charge if the employees did not cease their assistance to andsupport of a union, General Tire & Rubber Company (hereinRespondent) interfered with, restrained, and coerced its em-ployees in the exercise of their rights protected by Section 7of the Act, and by the August 3 discharge of Bernice Hill, aclerical employee who was not a member of the productionand maintenance unit, because she refused to perform pro-duction duties while the employees in the production andmaintenance unit were on strike, Respondent violated Section8(a)(1) and (3) of the Act. For reasons hereafter stated I findand conclude that Respondent violated Section 8(a)(1) of theAct by discharging Bernice Hill, but that the General Coun-sel failed to prove the remaining allegations of the complaintby a preponderance of the evidence.At the hearing all parties were afforded an opportunity tointroduce relevant and material evidence, to examine andcross-examine witnesses, and to argue orally on the record.Respondent's oral argument is incorporated in the transcriptof evidence. Briefs submitted by the General Counsel andRespondent, respectively, have been duly considered. Uponthe entire record, including my observation of the demeanorof the witnesses while testifying, I make the following:IFINDINGS OF FACTSA. BackgroundFor some years Respondent has recognized Local 466,United Rubber Workers (herein the Union), as the collective-bargaining representative of a unit composed of employees atitsMarion, Indiana, plant with certain exclusions, specificallyplant and office clericals.' About mid-June, Respondent andthe Union commenced bargaining for a contract to replacethe one scheduled to expire on July 31, but no agreement wasreached, and immediately following July 31 the unit em-ployees struck and picketed the Marion plant.' During thesenegotiations, recognizing the possibility of a strike at the endThis and all dates hereafter mentioned are 1970=Issued September 23 on a charge filed August 3No issue of commerce or labor organization is presented The complaintalleges and the answer admits facts which establish these jurisdictionalelements I find these facts to be as pleadedIn the contract effective from August 1, 1967, to July 31, 1970, Re-spondent recognized the Union as the representative of all employees at itsMarion, Indiana, plant, excluding "all foreman, supervisors, timekeepers,plant protection employees, trainees, confidential employees, laboratoryemployees, office and plant clericals, salaried employees and process inspec-tors "The strike lasted until about September 18, when a new contract wasagreed upon, and by September 21 all striking employees had returned towork 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDof July, Respondent concluded that if a strike did occur, itwould endeavor to maintain production at the plant by utiliz-ing for that purpose, to the fullest possible extent, clerical andother nonunit personnel. All such personnel were advised ofthat decision some time in June, and were directed not tomake vacation commitments that would conflict with Re-spondent's purpose.'About mid-July, Sales Manager Pugh informed Hill thather job was being abolished with a portion of her dutiestransferred to Charlotte Ellis, who served as secretary tocompany Vice president Schmeiser, stationed at the Marionplant. Pugh also told Hill that there was a job available forher in the accounting department, if she would accept it.After some discussion, Hill agreed to accept the accountingdepartment job, and was told that Comptroller Dierkeswould talk to her further about it. Pugh additionally askedthat Hill explain fully to Ellis the duties that the latter wouldbe taking over from her, and that Hill act as Vice-presidentSchmeiser's secretary the last week in July, when Ellis wouldbe on vacation. Hill agreed to do this, and served as substitutesecretary to Schmeiser from July 27 through July 31.'Shortly following the last mentioned conversation betweenPugh and Hill, the latter was visited by Comptroller Dierkes,who offered Hill a job as accounts payable clerk. Hill toldDierkes that it was her understanding from Pugh that hernew job was to be as his secretary,' but Dierkes told her thiswould not be possible. After some discussion Hill acceptedhis job offer and was told to report to the accounting depart-ment on August 3, in the meantime taking her own vacationduring the first 3 weeks in July and serving as the replacementfor Ellis during the last week of July. Dierkes and Hill dis-cussed the matter again during the last week of July andconfirmed that Hill would start her new duties on August 3.'Having completed her assignment as substitute secretary toVice-President Schmeiser on Friday, July 31, Hill, on August3,10 reported to the accounting department for duty. As sheapproached the company parking lot, Hill observed the pick-ets across the entrance to the lot, but parked her car in thelot and entered the plant for the purpose of performing theclerical duties of her new job." Hill went directly to Dierkes'6Hill testified that Sales Manager Pugh, whom she served at that timeas secretary, informed her of Respondent's decision to operate the plantwith office and managerial personnel about mid-June. According to Hill, shetold Pugh at that time that her husband (not employed by Respondent), wasvery active in union affairs and had strong union principles, and if Respond-ent's production employees went on strike she would have to support theircause by refusing to do production work, but that she would continue toperform any and all clerical duties that Respondent might require of her.Pugh denied that Hill made such a statement to him. I find it unnecessaryto resolve the conflict because in my view decision of this case turns onevents of August 3, hereafter detailed.'Hill testified that in this conversation Pugh again told her of the decisionto operate the plant with nonunit employees in the event of a strike, and thatshe told Pugh she would not act as strikebreaker by working in the plant,but would perform her clericalassignments.Pugh denied that Hill madesuch a statement to him. Again, I deem it unnecessary to resolve the conflict.'Pugh denied that he had made such a promise to Hill, but I find itunnecessary to resolve the conflict.0Based onthe testimony of Hill and Dierkes, which to the extent setforth is not in conflict. With respect to this last conversation, Hill calimedthat Dierkes stated that if there was a strike she would be required to doproduction work, and that she told Pugh she would not do so because shedid not believe in being a strikebreaker by doing a unionman's job while hewas on strike, but that she would do any clerical work that might be assignedher.Dierkes denied that any such conversation occurred. Again, I find itunnecessary to resolve the conflict.10The two intervening days being Saturday and Sunday, respectively,were nonwork days for Hill.11Hill admitted that it was her intention to cross the picket line each daythereafter that the strike was in progress had she not been discharged.office, but not finding him in waited for his arrival and, whenhe arrived, went to his office. There Dierkes informed Hillthat the Union was on strike, and that he had to assign 30people from his department to do production work in theplant and that she was one of those so assigned. Hill toldDierkes that because of loyalty to her husband, who was astrong unionman, and sympathy for the Union and its cause,she could not perform unit work in the plant. Dierkes statedthat he had no clerical work for Hill to perform," and thathe had assigned her work and expected her to do it. Hillreplied that she would not work in the plant, but wouldperform any clerical work. At this point Dierkes stated thatHill's conduct would result in disciplinary action against her.Hill asked what form the discipline might take. Dierkes re-plied that Respondent had only one form of discipline andthat was to show her the door. Hill asked if she had any rightsin the matter, and when Dierkes replied that he didn't know,Hill stated that she intended to find out. To this Dierkesreplied, " ... fine, I hope you do." Hill then asked if there wasanything further, and Dierkes replied "thats it." Hill then leftDierkes' office, and after gathering her personal belongings,left the plant. On the same day she filed the charge on whichthe instant complaint is based."On August 5, Hill telephoned Personnel Director Wrightand asked for her termination notice. Wright replied that itwas his understanding that Hill had quit. Hill told Wrightthat he was incorrectly informed, that Dierkes had fired herbecause she refused to do production work, and that sheneeded the notice to collect unemployment compensation.Wright then stated that Hill was not entitled to compensationif she had quit. Hill then told Wright that she had filed anunfair labor practice charge against Respondent. Wright re-plied that he was aware of that fact, having received a copyof the charge, and would have to call her back. Not havingheard from Wright for several days, Hill called him again andasked for the notice. Wright replied that it had been mailed,and subsequently Hill received the notice dated August 5,which in material part reads: "No work available in em-ployee's department. Refused to take work outside depart-ment. Released with termination pay."1°The evidence also shows that in response to a request bythe Regional Office that Respondent submit "a completewritten account of the facts and a statement of [its] positionin respect to the allegations set forth in the charge" filed byHill,Respondent's Counsel, on September 2, wrote the Re-gional Office:" In this connection it may be noted that Vice-President Schmeiseradmitted that all of the clerical work normally performed at the plant re-mained to be performed during the strike, but that he decided to defer theperformance of that work to the fullest possible extent in order to freeclericals for production work." Based on the credited testimony of Hill. Dierkes admitted that Hill toldhim that she could not work in the plant because of her strong union views,and that he told her that was the only work he had available. He testifiedthat Hill was the one that raised the question of possible discipline, and thathe merely stated that he assumed there would be, but that the form of thediscipline was not mentioned by either of them. He admitted that Hill lefthis office, but claimed he was unaware that Hill had not reported to produc-tion as he directed until his discussion with Personnel Director Wright onAugust 5, a conversation hereafter set forth in greater detail.Dierkes admit-ted, however, that in the interval various plant supervisors mentioned to himthat he had not assigned to them the number of clericals he had promised.To the extent that Dierkes' testimony is in conflict with that of Hill, I creditthe latter." A copy of this notice, which also states that Respondent gave Hill 2months termination pay, was sent to the State agency handling unemploy-ment compensation claims.Thatagency subsequently awarded Hill com-pensation to commence with the expiration of the period for which Re-spondent gave her termination pay. GENERAL TIRE&RUBBER CO.229You requested a statement with respect to ourdischargeof a Mrs. Hill. This is to advise you as follows:1.Mrs. Hill was a clerical employee.2. She came to our offices at Marion,Indiana andwas advised that we had no clerical work availablesince our plant was being picketed by members ofthe United Rubber Workers.3. She was assigned to other work as were her fellowclericals.They accepted the work.She refused.4. For this reason she wasdischargedand given twomonths severance pay. (Emphasis added).Contentions and ConclusionsThe first question to be considered is whether Hill wasdischarged on August 3, as the General Counsel contends, orwhether she voluntarily quit her employment,as Respondentcontends.Resolution of this question is to be determined, Ibelieve,from the conversation between Hill and Dierkes themorning of August 3.15 Upon consideration of the entirerecord,I find and conclude that Dierkes' statements to Hillon August 3 constituted a discharge of the latter,and thatHill left the plant on that date as a dischargee and not as avoluntary quit.I reach this conclusion for the following rea-sons:1.As heretofore stated,I have credited Hill with respectto her conversation with Dierkes on August 3, at which timethe latter stated that Hill's refusal to do production workwould result in discipline against her, and that with Respond-ent the only form of discipline was to show her the door.Although Dierkes in talking with Hill did not use the term"discharge,"I nonetheless conclude that in the circumstancesHill had every reason to so construe the statement Dierkesdid make,that she would be discharged for her refusal toperform production work,(a result which Respondent'scounsel admitted was correct)," and that it was not incum-bent upon her to stay on the job and await the actual fall ofthe axe.She was entitled to consider Dierkes' statement to bean actual discharge,as she in fact did.2.Thetermination slip which Hill requested,and whichPersonnel Director Wright sent her and the State Employ-ment Service on August 5, states on its face that Hill wasterminated by Respondent.It is true that Wright,in his tele-phone conversation earlier that day, stated that his informa-tion was that she had quit,but when Hill told him thatDierkes had discharged her, and that she had filed a chargewith the Board concerning the matter (a fact which Wri terstated he was aware of), he said he would have to call herback.Dierkes admitted that Wright told him that Hill hadcalled requesting a termination notice, and it is not unreason-able to infer that Wright must have mentioned to Dierkesthat it was Hill's claim that he had discharged her. Notwith-standing these facts,and his knowledge that Hill had filed acharge with the Board alleging that she had been dis-criminatorily discharged by Respondent,Wright sent the ter-mination notice referred to with full knowledge of the factthat Hill intended to use that notice to collect unemployment" It is for this reason that I find it unnecessary to resolve the conflictsbetween Hill and Pugh and Hill and Dierkes as to whether Hill informedeither of them in prior conversation that in the event of a strike by theproduction employees she would not perform production work Even as-suming that she did not so inform Pugh or Dierkes in the prior conversa-tions, Dierkes was admittedly so informed,with the reasons for Hill's posi-tion, in their conversation on August 3" In oral argument before me, counsel for Rc.pondent stated "Now Ihave to say to you, Mr.Trial Examiner,that if she had stayed on the joband continued to refuse to do anything but clerical work, undoubtedly wewould have discharged hercompensation;benefits to which he knew she would not beentitled were she in fact a voluntary quit."3.The letter written by Respondent's counsel to the Boardon September 2 states flatly and unequivocally,not once buttwice,that Hill wasdischarged,and gives Respondent's rea-sons therefor.184.When the considerations set forth in 2 and 3 above areviewed in conjunction with those referred to in 1 above, thecontention that Hill voluntarily quit has every indication ofbeing a mere afterthought.Accordingly,I find and conclude that Hill was dischargedand turn to consider whether the discharge was unlawfulunder the Act. On this issue, I find the Board's holding in theCooper Thermometer Company,154 NLRB 502, controlling.InCooper Thermometer,supra,as here, a nonunit clericalemployee was discharged because she refused to cross apicket line of striking production workers to perform produc-tion work,assigning as reasons for such refusal fear of cross-ing the picket line and that for her to do production workwould under the circumstances be taking jobs away from thestrikers, but she offered to perform her regular clerical duties.The Board concluded(1) that the employee's refusal to per-form the production duties assigned her was protected con-certed activity; and (2)that the discharge violated Section8(a)(1) of the Act.As to whether the conduct of the employee inCooper Ther-mometerwas concerted within the meaning of Section 7 ofthe Act,the Board pointed out that"the focal point of in-quiry"on this issue must"be the nature of the activity itselfrather than the employee'smotives for engaging in the ac-tivity" (154 NLRB at 504). Here Hill's activity by its verynature had the effect of assisting or making common causewith the striking production workers in their dispute withRespondent.As Judge Learned Hand said in writing for theSecond CircuitinN.L.R.B. v. Peter Cailler Swiss ChocolateCo., 130 F.2d 503, 505:Certainly nothing elsewhere in the act limits the scopeof the language to "activities"designed to benefit other"employees;"and its rationale forbids such a limitation.When all the other workmen in a shop make commoncause with a fellow workman over his separate griev-ance, and go out on strike in his support,they engage ina "concerted activity"for "mutual aid or protection,"although the aggrieved workman is the only one of themwho has any immediate stake in the outcome. The restknows that by their action each one of them assureshimself,in case his turn ever comes, of the support of theone whom they are all then helping;and the solidarity" Respondent makes much of the fact that the Decision of the StateEmployment Security Office, finding Hill entitled to unemployment com-pensation beginning with the end of the period for which Respondent paidher termination pay, states that Hill declined transfer to the plant becauseshe had never done factory work and felt it would be injurious to her healthAs Hill denied that she made any statements to the State Office of the naturementioned, and her testimony in that regard is uncontradicted, I am unableto find as Respondent urges, that this piece of evidence tends to support itscontention that Hill voluntarily quit, or that her reason for refusing to workin the plant as Dierkes requested was based on reasons other than thoseDierkes admits she gave him,as heretofore found11Counsel for Respondent contended at the trial that this letter shouldnot be received in evidence because it was allegedly written before hecompleted his investigation of the case This objection however, goes onlyto weight and not to admissibility It may be noted that no testimony wasoffered to show that the letter,written more than 4 weeks after the eventsof August 3, and a copy of which was sent to Vice president Schmeiser, wasin fact written before counsel was advised of the facts,nor is there anyshowing that after he completed his investigation counsel made any effortto notify the Regional Office that the statements set forth in his letter wereinaccurate in any respect. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDso established is "mutual aid"in the most literal sense,as nobody doubts."Accordingly, I must and do find and conclude that byrefusing to perform production work which but for the strikewould have been performed by the strikers, Hill engaged inconcerted activity within themeaningof Section 7 of theAct.20Whether under the circumstances here involved Respond-ent could lawfully discharge Hill turns, as the Board held inCooper Thermometer,on whether the discharge "was jus-tified by legitimate business considerations of an overridingnature."21To bring itself within this rule Respondent estab-lished by the exhibits referred to that the Marion plant is amajor supplier,and in some instances the exclusive supplierto the automobile industry; that Respondent feels not only amoral obligation to maintain deliveries,but that its failure todo so will cause the automobile builders to cease using Re-spondent as a supplier,thus eliminating or marterially reduc-ing the number of jobs available not only for striking em-ployees,but for the clericals as well. Assuming,arguendo,that the evidence which Respondent relies upon establishes"legitimate business considerations of an overriding nature"for the decision to use every means to keep its plant operatingduring the strike, it does not show the need to discharge Hillas a clerical employee,to enable it to maintain production. Asthe Board said inCooper Thermometer, supraat p. 506, "itsneed was to replace the production employees who were onstrike."While Respondent could have laid Hill off if thestrike temporarily eliminated the need for her clerical ser-vices," or treat her as a striker when she refused to performproduction work, "it could not ... punish her for exercisingher statutory rights by permanently severing her employ-ment"(Cooper Thermometer, supra,at p. 506-507). If it" The fact thatHill alone was lending assistance to a large group ofstrikers,rather than a large group taking action to assist her, obviously doesnot affect the principle involved.SeeN.L.R.B. v. Union CarbideCorpora-tion, 440 F.2d 54(C.A. 4). In that case, when the production and mainte-nance employees engaged in an economic strike against and picketed itsplant, Respondent discharged several nonunit construction workers becausethey had absented themselves from work because of the presence of thepickets.Addressing itself to the contention that the discharged constructionworkers had not engaged in concerted or protected activity, the Court said:It cannot be denied that respect for the integrity of the picket line maywell be the source of strength of whole collective-bargaining process inwhich everyunion member has a legitimate protected economic inter-est.And any assistance by a union member to a labor organization inthe collective-bargaining process is for mutual aid or protection of thenonstriking unionist even though he has no immediate stake in the labordispute.AndN.L.R.B. v. Southern Greyhound Lines,426 F.2d 1299 (C.A.5), makesit clear that lack of union membership is no impediment to the applicationof this principle. Id at 1300. To the sameeffect seeN.L.R.B. v. DifcoLaboratories, Inc.,427 F.2d 170 (C.A. 6), cert. denied 400 U.S. 831 enfg.172 NLRB No. 235.30Unless Section 7 of the Act protects Hill in her refusal to do struckwork, that Section is indeed, to paraphrase the language of Mr. JusticeJackson, "'only a promise to the ear to be broken to the hope, a teasingillusion like a munificent bequest in a pauper's will."(Edwards v. California,314 U.S. 160, 172)" At the trial,Respondent sought to introduce documentary evidence toestablish that Hill's discharge and its decision to operate the plant duringthe strike with administrative and clerical personnel was based upon legiti-mate business considerations of an overriding nature. On objection by theGeneral Counsel these exhibits were rejected but were made a part of therejected exhibit file. In view of the Board's language inCooper Thermometer.supra,as to"legitimate business considerations of an overriding nature," Iconclude that this ruling was error.Accordingly,Inow reverse my rulingand receive Resp.Exhs.2, 3, and 4 into evidence and consider their eviden-tiary weight." As notedsupra,fn. 12, VicePresident Schmeiser admitted that allclerical work remained to be performed during the strike.could, then by the same process of reasoning it could havedischarged the production workers because they decided tostrike; conduct clearly unlawful under the Act.Accordingly, I find and conclude that by discharging Hillon August 3 Respondent violated Section 8(a)(1) of the Act.29Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act, and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging Hill because she engaged in concertedactivities formutual aid and protection, Respondent inter-fered with,restrained,and coerced employees in the exerciseof rights guaranteed by Section 7 of the Act, and therebyengaged in and is engaging in unfair labor practices pro-scribed by Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.Except to the extent set forth in paragraph 2 above, theevidence fails to establish that Respondent engaged in anyunfair labor practice alleged in the complaint,and said com-plaint should,to that extent,be dismissed.THE REMEDYHaving found that Respondent has engaged in and is en-gaging in certain unfair labor practices affecting commerce,itwill be recommended that it cease and desist therefrom andtake certain affirmative action found necessary and designedto effectuate the policies of the Act.Having found that Respondent discharged Hill because sheengaged in concerted activities protected by Section 7 of theAct, I shall recommend that Respondent be required to offerher immediate,full, and unconditional reinstatement to herformer position, or, if that is not available, to a substantiallyequivalent position,without prejudice to her seniority orother rights,privileges,or working conditions,and make herwhole for any loss of earnings suffered by reason of her dis-charge, by paying to her a sum of money equal to the amountshe would have earned as wages from August 3, to the dateRespondent offers her reinstatement as aforesaid,less thetermination pay paid her by Respondent,and also less anyamounts she may have earned during said period. Backpayshall be computed in the manner set forth inF. W. WoolworthCompany,90 NLRB 289, with interest at the rate of 6 percentper annum, as provided inIsis Plumbing & Heating Co.,138NLRB 716. It will also be recommended that Respondent berequired to preserve and, upon request, make available to" The complaint alleges that in the conversation between Hill andDierkes in mid-June, the latter interrogated Hill concerning her union mem-bership and desires, and those of her fellow employees,and that in theconversation between them on August 3, Dierkes threatened Hill and otheremployees with discharge or other reprisal if they did not refrain fromassisting and supproting the Union.Ifind nothing in the record to supportthese allegations and recommendthat theybe dismissed.Additionally, theevidence fails to establish that Respondent's discharge of Hill was in anyway motivated by antiunion considerations,and accordingly shall recom-mend that the complaint be dismissed to the extent that it alleges a violationof Sec. 8(a)(3) of the Act.Cooper Thermometer, supra,503. Nor have Igiven any consideration to Hill's letter to Respondent,dated September 10,asking that she be reinstated,and that Respondent did not reply to the same,because for reasons stated inCooper Thermometer,fn. 14, I regard thosefacts as irrelevant to any issue in this case. GENERALTIRE & RUBBER CO.authorized agents of the Board all records necessary or usefulin determining compliance with the Board's order, or in com-puting the amount of backpay due.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:24ORDERRespondent, General Tire & Rubber Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing employees inthe exercise of their right to assist labor organizations orengage in concerted activities for their mutual aid and protec-tion, by discriminating in regard to their hire, tenure, oremployment, or any term or condition of employment.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action designed and foundnecessary to effectuate the policies of the Act:(a)Offer Bernice Hill immediate, full, and unconditionalreinstatement to her former job or, if that job no longer exists,to a substantially equivallent one without prejudice to herseniority or other rights, privileges, or working conditions,and make her whole for any loss of earnings suffered, in themanner set forth in the section hereof entitled "TheRemedy."(b) Notify immediately Bernice Hill, if presently serving inthe Armed Forces of the United States of her right to fullreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(c) Preserve and, upon request, make available to author-ized agents of the Board, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful in determining compliance with this Order, orin computing the amount of backpay due, as herein provided.(d) Post at its Marion, Indiana, plant copies of the attachednotice marked "Appendix."25 Copies of said notice, on formsprovided by the Regional Director for Region 25 of theBoard, Indianapolis, Indiana, shall, after being signed by anauthorized representative, be posted immediately uponrecepit thereof and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the aforsaid Regional Director, in writing,within 20 days from the date of receipt of this Decision, whatsteps it has taken to comply herewith.26" In the event no exceptions are filed as provided by Sec 102 46 of theRules andRegulationsof the National Labor RelationsBoard, thefindings,conclusions, recommendations, and Recommended Order hereinshall, asprovided in Sec. 102 48 of the Rules andRegulations,be adopted by theBoard andbecome its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallbe changed to read"Posted Pursuant to a Judgment of a United States Court of Appeals Enforc-ing anOrder of the National LaborRelationsBoard."" In the event that this recommended Order is adopted by the Board231IT IS FURTHER ORDERED that the complaint herein be dis-missed insofar as it alleges violations of the Act not specifi-cally herein found.after exceptions have been filed, this provision shall be modified by deletingthe words "receipt of this Decision," and substituting therefore the words"this Order "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, General Tire & Rubber Company, vi-olated the National Labor Relations Act and ordered us topost this notice.We intend to carry out the Order of theBoard, the judgment of any court, and abide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT discharge any of our employees or oth-erwise discriminate in regard to their hire, tenure ofemployment, or any term or condition of employemntbecause they have assisted any labor organization orengaged in concerted activities for mutual aid or protec-tion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed by Section 7 of the Act.As it has been found that we violated the law when wefired Bernice Hill.WE WILL offer old job back to her if the same exists,and if not, a substantially equivalent job, and we willmake up the pay she lost, together with 6 percent inter-est.WE WILL notify Bernice Hill if presently serving inthe Armed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge fromthe Armed Forces.GENERAL TIRE &RUBBER COMPANY(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 614 TstaCenter, 150WestMarket Street, Indianapolis, Indiana46204, Telephone 317-633-8921.